FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         April 13, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 MARK PALMER,

       Plaintiff - Appellant,

 v.                                                        No. 19-1171
                                               (D.C. No. 1:18-CV-01003-REB-STV)
 THE CITY AND COUNTY OF DENVER;                             (D. Colo.)
 OFFICE OF ECONOMIC
 DEVELOPMENT; WORKFORCE
 INVESTMENT BOARD; VALERIE
 MCNAUGHTON; WILLIAM
 GLASSMAN; AMY EDINGER;
 SUZANNE IVERSEN; GARRY
 HINTERLITER; CHIQUITA MCGOWIN;
 RANAE TAYLOR; REBECCA BALU;
 KATHLEEN MCCLEARY; CINDY
 ACKERMAN; RYAN BRAND;
 KRISTEN MERRICK; CAREER
 SERVICE AUTHORITY,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BALDOCK, and KELLY, Circuit Judges.
                  _________________________________



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Pro se plaintiff Mark Palmer appeals the district court’s order adopting the

comprehensive and well-reasoned recommendation of the magistrate judge to dismiss

Palmer’s second amended complaint.1 Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm. Further, we deny Palmer’s motion to proceed in forma pauperis

(IFP) on appeal.

      Palmer’s suit arose from the termination of his employment as a management

analyst with the City and County of Denver. On March 19, 2019, the magistrate

judge issued his recommendation and informed Palmer that unless he filed written

objections within fourteen days, he would waive his right to appeal the district

court’s judgment. Palmer did not file any objections. The district court, on

plain-error review, “agree[d] without reservation with each and all the magistrate

judge’s recommendations.” R. at 865. The court also denied Palmer’s motion to

proceed IFP on appeal on the grounds that an appeal would be frivolous and not

taken in good faith.

      “We have adopted a firm waiver rule when a party fails to object to the

findings and recommendations of the magistrate.” Duffield v. Jackson, 545 F.3d
1234, 1237 (10th Cir. 2008) (brackets and internal quotation marks omitted). “The

failure to timely object to a magistrate’s recommendations waives appellate review of

both factual and legal questions.” Id. (internal quotation marks omitted).



      1
        The district court dismissed some claims with prejudice, and others without
prejudice.

                                           2
       And because Palmer has not advanced a rational argument on the law and

facts, we deny his motion to proceed IFP on appeal. See DeBardeleben v. Quinlan,

937 F.2d 502, 505 (10th Cir. 1991) (“In order to succeed on his motion [to proceed

IFP], an appellant must show a financial inability to pay the required filing fees and

the existence of a reasoned, nonfrivolous argument on the law and facts in support of

the issues raised on appeal.”). Palmer does not address the magistrate judge’s

recommendation or explain why he did not file any objections. He suggests the court

review over 200 pages in attachments to his brief in lieu of argument so that he need

not relive the underlying events. This is unsatisfactory.

       The judgment of the district court is affirmed. We deny Palmer’s motion to

proceed IFP on appeal and remind him that he remains obligated to pay all appellate

fees to the district court.

                                           Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           3